Citation Nr: 0843394	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-28 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right knee arthroscopy with 
degenerative changes (right knee disability).

2.  Entitlement to an effective date earlier than February 
25, 2004, for service connection for a right knee disability.

3.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
right knee disability.

7.  Entitlement to service connection for a bilateral hand 
disorder.

8.  Entitlement to service connection for a pain medication 
addiction.

9.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to May 
1985 and from January 1987 to February 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The veteran's claim for a bilateral hand disorder was based 
on a March 2004 statement from the veteran in which he 
explained that he had sustained severe burns of the hands 
following service in 1997.  The veteran reports that he was 
denied treatment at the VA and told to go to a Naval 
hospital.  By the time he received treatment, he had nearly 
lost his hands.  While this has been treated as a claim for 
service connection, it appears it may also be a claim for 
compensation under 38 U.S.C.A. § 1151.  This matter is 
REFERRED to the RO for clarification.

In March 2006, the veteran filed a notice of disagreement 
with a December 2005 rating decision denying service 
connection for hypertension.  A statement of the case has not 
been issued on this claim and remand is therefore required.  
See Manlincon v. West, 12 Vet. App. 238 (1998).

The issues of entitlement to an increased initial evaluation 
for a right knee disability, and service connection for a 
respiratory disorder, a psychiatric disorder,  hypertension, 
a left knee disorder, a bilateral hand disorder, a pain 
medication addiction, and TDIU are addressed in the Remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An original claim for service connection for a right knee 
disability was received by VA on February 25, 2004.
 
2.  In June 2004, the RO granted service connection for a 
right knee disability and assigned a 10 percent disability 
rating effective February 25, 2004, the date of receipt of 
the claim. 
 
3.  There is no communication of record prior to February 25, 
2004, that can reasonably be construed as a formal or 
informal claim for entitlement to VA compensation benefits 
based on a right knee disability. 


CONCLUSION OF LAW

The criteria for an effective date prior to February 25, 
2004, for the grant of service connection for a right knee 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
for the grant of service connection for a right knee 
disability prior to February 25, 2004.

Duties to Notify and to Assist

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  Although the 
most current VA treatment records (from 2005 forward) were 
not obtained, the Board finds that obtaining them would not 
assist VA in deciding this claim, as these records would in 
no way indicate whether the veteran had filed a claim prior 
to 2004.

The veteran was afforded a VA medical examination in April 
2004.  Service connection was actually granted.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Effective Date Claim

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
'"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination 


of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992). 
 
Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008). 
 
The basic facts in this case are not in dispute.  The veteran 
was discharged from the service in February 1995.  He filed a 
claim for service connection for a right knee disability, 
which is date stamped February 25, 2004.  From 1995 to 2004, 
the veteran filed a claim for vocational rehabilitation 
benefits.  Evidence associated with the file during this time 
included a psychiatric report and service medical records.
 
The Board has reviewed the evidence to determine whether a 
claim, formal or informal, exists before February 25, 2004 
(the date of the veteran's application).  A careful review of 
the record reflects that, although the veteran had previously 
filed a claim for vocational rehabilitation benefits, that 
claim did not indicate a desire or intent to claim service 
connection for a right knee disability. 
 
The Board acknowledges the veteran's contention that since he 
experienced symptoms of a right knee disability since 
service, he is entitled to compensation from that point.  
However, there is no provision in the law for awarding an 
earlier effective date based on the veteran's assertion that 
the disability existed before he filed the claim.  
Specifically, "the mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran' to seek service connection for a condition."  
Brannon v. West,12 Vet. App. 32, 35 (1998).  The Court has 
emphasized this point:  "The effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection . . . but 
on the date that the application upon which service 
connection was actually awarded was filed with VA." 
 
The record shows that the first and only claim for VA 
benefits based on a right knee disability was the one date-
stamped as received at the RO on February 25, 2004, well 
after one year from the veteran's discharge.  The claims file 
does not include any communication of record dated prior to 
February 25, 2004, that may reasonably be construed as an 
informal claim for this benefit.  38 C.F.R. § 3.155(a). 
 
Accordingly, the earliest date that may be assigned for 
service connection for a right knee disability is the date 
the veteran filed his claim, February 25, 2004.  38 U.S.C.A. 
§§ 5101(a), 5107 (West 2002); 38 C.F.R. §§ 3.151(a), 
3.400(b)(2) (2008).  The pertinent legal authority governing 
effective dates is clear and specific, and the Board is bound 
by it.  Because the law, and not the facts, is dispositive of 
the issue, the veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008). 


ORDER

An effective date prior to February 25, 2004, is denied.


REMAND

The veteran has stated on multiple occasions that he is 
receiving treatment at the VA facilities in Huntsville and 
Atlanta.  Currently, the claims file contains Atlanta records 
dated December 2005 at the latest, despite the fact that the 
veteran submitted a statement in March 2006 that he is still 
receiving treatment at that facility.  Before decisions can 
be made on any of the claims being remanded herein, these 
records must be obtained.

New medical records have been submitted since the July 2005 
statement of the case, which addressed the claims for an 
increased initial disability rating, and service connection 
for a left knee disorder, a bilateral hand disorder, and a 
pain medication addiction.  These records do not contain 
evidence regarding the right knee disability, the left knee 
disorder, or the bilateral hand disorder.  However, they do 
contain previously unconsidered evidence of psychiatric 
treatment which is relevant to the claim for a pain 
medication addiction.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C.A. § 7104(a).

Here, the record has been supplemented with additional 
evidence that has not been reviewed by the RO absent a 
written waiver of agency of original jurisdiction initial 
consideration of such evidence.  Under DAV, the Board has no 
recourse, under the circumstances of this case, but to remand 
the case for agency of original jurisdiction initial 
consideration of additional evidence.  While the Board could 
attempt to solicit a waiver from the veteran in accordance 
with Chairman's Memorandum No. 01-05-09 (May 25, 2005), as 
this matter is being remanded for additional development as 
set forth below, the RO will be directed to consider the 
additional evidence pursuant to the Board Remand.

Right Knee Disability.  The veteran was granted service 
connection for a right knee disability in June 2004 and 
assigned a 10 percent disability rating.  The last VA 
examination of the right knee was conducted in April 2004, 
prior to the grant of service connection.  Given that over 
four years have passed since the last examination, the Board 
finds that a new examination is needed to determine the 
current severity of the right knee disability.  When the 
available evidence is too old for adequate evaluation of the 
veteran's current symptomatology, the duty to assist requires 
providing a new examination.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994) (holding a 23-month old psychiatric 
examination too remote in time to adequately support the 
Board's decision in an appeal for an increased rating). 

Respiratory Disorder.  The veteran claims he has a 
respiratory disorder due to asbestos exposure in service.  
His medical records show he has been diagnosed with acute 
bronchitis.  The veteran did serve onboard a ship during his 
Naval service.  Service medical records contain multiple 
questionnaires regarding whether the veteran was exposed to 
asbestos.  On one he replied "uncertain," on another he 
replied "no," and on another he signed but did not answer 
the questions.  There is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary of 
VA promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  Thus persons with asbestos exposure 
have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer.  
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  See Department of Veterans Affairs, Veteran's 
Benefits Administration, Manual M21-1, Part 6, Chapter 7, 
Subchapter IV, § 7.21 b.

In short, with respect to the claim for service connection 
for a respiratory disorder, which involves asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988).  A remand 
is necessary to obtain any information or military records 
which could verify the veteran's claim of asbestos exposure, 
and obtain information of civilian asbestos exposure.

Pain Medication Addiction and Hypertension.  The veteran is 
entitled to a statement of the case which addresses his 
claims of entitlement to service connection for a pain 
medication addiction and hypertension, if that has not 
already been done.  Manlincon, supra; VAOPGCPREC 16-92.  The 
issue should be returned to the Board after issuance of the 
statement of the case only if the veteran files a timely 
substantive appeal.  The veteran should be informed that the 
submission of a substantive appeal as to the issues has not 
been accomplished, and the veteran should be specifically 
advised as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Left Knee Disorder.  The veteran claims he is entitled to 
service connection for a left knee disorder secondary to a 
right knee disability.  He was afforded a VA examination in 
April 2004 and the examiner concluded that arthralgia of the 
left knee with mild loss of function was "probably 
compensatory to his right knee problem."  For purposes of 
determining service connection, a new examination is needed 
which determines whether the left knee disorder is "at least 
as likely as not" due to the right knee disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

The veteran has not yet received notice on the evidence 
required to substantiate his claim that his left knee 
disorder is secondary to his right knee disability.  Such 
notice must be provided.

TDIU.  The Board finds that the claims being remanded herein 
are inextricably intertwined with the veteran's claim for 
TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(noting that two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  The other issues should therefore 
be addressed by the originating agency before the Board 
renders a decision on the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the veteran 
with additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The notice should advise the veteran that he 
should provide evidence of in-service 
asbestos exposure.  Ask him to provide a 
list of the all jobs he has held wherein he 
was exposed to asbestos.  He should detail 
the circumstances including dates and 
locations of the exposure in service.  His 
descriptions should include how and when he 
was exposed, and the names of other service 
persons who were with him at the time of 
exposure.  He must also provide a complete 
employment history, pre and post service, 
and should indicate how long he performed 
each job.

The notice should also advise the veteran as 
to the evidence required to substantiate his 
claim that his left knee disorder is 
secondary to his right knee disability.

2.  The RO/AMC shall endeavor to obtain 
additional records related to asbestos 
exposure, including the veteran's service 
personnel file, from the National Personnel 
Records Center in St. Louis, Missouri.  
These records should be associated with the 
claims file.  If these records cannot be 
obtained, then evidence of attempts to 
retrieve these records should be associated 
with the claims file.

3.   The RO/AMC shall obtain the veteran's 
current and complete treatment records from the 
VA facilities in Huntsville and Atlanta that are 
not already of record.  Evidence of attempts to 
obtain these records should be associated with 
the claims file.

4.  The RO/AMC shall make a determination as to 
whether the veteran was exposed to asbestos 
during service, taking into consideration M21-1, 
Part VI.

5.  The RO/AMC shall obtain a VA medical opinion 
if it is determined that the veteran was exposed 
to asbestos during service.  The claims file 
must be made available to the physician and the 
physician indicate in his/her report whether or 
not the claims file was reviewed.  The physician 
should consider the determination of whether or 
not the veteran was exposed to asbestos during 
service.  The physician should opine as to 
whether it is more likely than not, less likely 
than not, or at least as likely as not, that the 
veteran's acute bronchitis or any other 
respiratory disorder is related to service, to 
include asbestos exposure, if he was so exposed.  
A rationale for any opinion expressed should be 
provided.  The examination report should include 
a summary of the relevant history and any 
asbestos exposure, prior to, during, and after 
service.  All radiologic reports obtained in 
conjunction with this examination should be 
associated with the claims file.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against causation.

6.  The RO/AMC will schedule the veteran 
for a VA orthopedic examination to assess 
the current nature and severity of his 
service-connected right knee disability, 
and to opine as to the nature and etiology 
of his asserted left knee disorder.   The 
veteran's claims file must be reviewed by 
the examiner in conjunction with 
conducting the examination.

The VA examiner should conduct all 
necessary testing, including range of 
motion studies (measured in degrees, with 
normal range of motion specified), and 
should review the results of any prior 
testing in conjunction with conducting the 
examination of the veteran.  The examiner 
must determine whether there are objective 
clinical indications of pain or painful 
motion; weakened movement; premature or 
excess fatigability; or incoordination; 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms "flare-up" or when the 
right knee is used repeatedly over a 
period of time.  This determination should 
also be portrayed, if feasible, in terms 
of the degree of additional range of 
motion loss due to these factors.

The examiner should also specify whether 
the veteran has any instability in the 
knee and, if so, the severity thereof 
(e.g., slight, moderate or severe), and 
whether there are episodes of locking.  If 
an opinion cannot be rendered in response 
to these questions, the reason therefore 
should be explained.

The examiner should also determine whether 
any left knee disorder found on 
examination was either caused by, or is 
aggravated by, the veteran's service-
connected right knee disability.  If the 
service-connected right knee disability 
aggravates (i.e., permanently worsens) any 
left knee disorder found on examination, 
the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

7.  The RO/AMC shall issue a statement of the 
case as to the claims for service connection for 
a pain medication addiction and hypertension, if 
that has not already been done.  See Manlincon, 
supra.  If the decision remains adverse to the 
veteran, the veteran should be informed that he 
must file a timely and adequate substantive 
appeal if he wishes to appeal the claims to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  The veteran must be informed of the 
time period allowed for perfecting a timely 
appeal, including information as to the specific 
date by which the appeal must be received by VA 
as well the information supplied in the form 
letter.

8.  The RO/AMS shall, after completing the above 
action, readjudicate the remaining claims, to 
include the claim for a  TDIU.  If the claims 
remain denied, a supplemental statement of the 
case should be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


